Citation Nr: 1046069	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, 
to include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
September 1961 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran appeared at a Travel Board hearing in July 2009.  A 
transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran in this case served in the Army from September 1961 
to September 1964, with duty assignment at Ft. Campbell, 
Kentucky.  He has a current diagnosis of type II diabetes, and 
alleges that he witnessed spraying of herbicides and that drums 
of the defoliant were stored on his base during his period of 
active service.  The Veteran does not claim to have served in 
Vietnam, and his service personnel records do not reflect any 
foreign service.  The Veteran makes the sole assertion that his 
diabetes developed years after service separation, and that it is 
a direct result of exposure to herbicides while on active duty.  

Type II diabetes is one of the disorders subject to presumptive 
service connection based on service in Vietnam.  Indeed, had the 
Veteran actually served in Vietnam, he would automatically be 
entitled to a presumption of service connection, as there is a 
legally established link between herbicide exposure (presumed to 
have occurred for Vietnam Veterans) and type II diabetes.  See 
38 C.F.R. §§ .307, 3.309.  As, however, the Veteran did not serve 
in Vietnam, he is not entitled to the presumption of service 
connection.  Nonetheless, if the Veteran can show that he was 
exposed to herbicide agents during his service, he may still 
qualify for service connection on a direct basis.  At issue then, 
is whether the Veteran had any exposure to herbicides, to include 
Agent Orange, at any point in his active military service.  

The Veteran, at a Travel Board hearing, stated that he witnessed 
what he believed to be herbicides being sprayed from fixed-wing 
and helicopter aircraft over the training facilities at Ft. 
Campbell.  The Veteran served with the 101st Airborne Division, 
and was awarded the Army parachutist badge during the course of 
his service at this duty station.  It is his belief that 
herbicides were used to clear drop zones on the Army property (so 
that effective airborne training could occur).

The Veteran is competent to report his witnessing of the spraying 
of some sort of chemicals from aerial platforms.  As to what 
specific chemical was sprayed, the Veteran claims no knowledge, 
but believes that it could have been an herbicide agent.  The 
Board, in recognizing its duty to assist the Veteran, notes that 
the Veteran's service as an airborne trooper would, by necessity, 
involve parachute exits from aircraft.  An ideal landing zone for 
a paratrooper would be a location free from excess vegetation or 
other obstacles (which could impede the quick removal of a 
parachute harness and prevent the soldier from being in his ideal 
fighting status upon landing).  Thus, it is not implausible that 
the 101st Airborne Division, in recognizing the need to conduct 
effective airborne training, would attempt to defoliate areas 
designated as drop zones in and around Ft. Campbell.  

Given this, the Board determines that more development is 
necessary before a final decision can be made with respect to the 
claim for service connection.  Specifically, the RO/Appeals 
Management Center (AMC) should contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) and determine if 
herbicide agents were used at Ft. Campbell, Kentucky from 
September 1961 to September 1964.  Additionally, the Veteran is 
reminded that he may supply any information in his possession 
which may tend to corroborate his alleged exposure to herbicide 
agents.  Indeed, statements from soldiers who served with him at 
the time ("buddy statements"), or any other information which 
might suggest the use of herbicide defoliants at Ft. Campbell, 
would be especially helpful in the ultimate resolution of this 
appeal.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  In this regard, the Veteran 
is reminded that he may supply any additional 
evidence which might suggest the use of 
herbicide agents at Ft. Campbell during the 
time of his military service.  Such evidence 
need not be from official government sources, 
and can include statements from other former 
soldiers who served with him at the duty 
station or any other type of evidence.  

2.  Contact the JSRRC, and determine if 
herbicide agents were utilized by the U.S. 
Army or U.S. Air Force at any time between 
September 1961 and September 1964 in order to 
defoliate drop zones in and around Ft. 
Campbell, Kentucky for airborne training 
exercises.  The JSRRC should provide 
information as to what, if any, operations 
occurred with herbicides, and should note if 
herbicides were stored at Ft. Campbell in 
order to facilitate any defoliation.  A copy 
of the JSRRC response should be added to the 
file.  

3.  Following the directed development, 
conduct a de novo review of the claim for 
service connection on the merits. Should the 
claim be denied, issue an appropriate 
statement of the case to the Veteran and his 
representative and return the claim to the 
Board for final adjudication.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


